           Case 3:19-cr-02582-DMS Document 37 Filed 04/30/21 PageID.64 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT Co                                               APR 3 0 2021
                                           SOUTHERN DISTRICT OF CALIFORNIA
            UNITED STATES OF AMERICA                                 JUDGMENT IN AC

                               V.
       JOSE DE JESUS GONZALEZ-SANDOVAL                                  Case Number:        19CR2582-DMS

                                                                     Payam Fakharara FD
                                                                     Defendant's Attorney
REGISTRATION NO.               75465298
•·
THE DEFENDANT:
IZl admitted guilt to violation of allegation(s) No.        1

D    was found guilty in violation of allegation(s) No.   _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                   Nature of Violation

              I                     Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.


                                                                      Date of Imposition of Sentence



                                                                      HON.D
                                                                      CHIEF UNITED STATES DISTRICT JUDGE
           Case 3:19-cr-02582-DMS Document 37 Filed 04/30/21 PageID.65 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JOSE DE JESUS GONZALEZ-SANDOVAL                                          Judgment - Page 2 of 2
CASE NUMBER:              19CR2582-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SEVEN (7) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ _ A.M.                      on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       19CR2582-DMS
